         Case 1:19-cr-03105-MV Document 19 Filed 10/07/19 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                   Plaintiff,
vs.                                                      No. CR 19-3105-MV

TRISTIAN CADMAN,

                   Defendant,

        UNOPPOSED MOTION TO CONTINUE NOVEMBER 2019
           TRIAL SETTING AND RELATED DEADLINES

      COMES NOW Defendant Tristian Cadman, through his attorney, Jeffrey J.

Buckels, and moves this Court to continue the November 18, 2019, trial setting and

related deadlines. As grounds, Mr. Cadman states as follows.

      Per AUSA Joseph Spindle, the Government does not oppose this motion.

There have been no prior requests for a continuance.

      Mr. Cadman, who is nineteen, is charged with first degree murder in

violation 18 U.S.C. §§ 1153, 1111 and 2, and related firearms crimes in violation

of 18 U.S.C. §§ 924(c)(1)(A)(iii) and (j)(1). Indictment (Doc. 14). He was

arraigned on September 18, 2019. At that time a motions deadline of October 8,

2019, was established (Doc. 16).
         Case 1:19-cr-03105-MV Document 19 Filed 10/07/19 Page 2 of 5




      By order of September 30, 2019 (Doc. 18), jury selection was set for

November 18, 2019, and deadlines for pretrial motions and other pretrial

obligations were established.

      Mr. Cadman is detained pending trial.

      Undersigned counsel received Rule 16 discovery on September 30, 2019.

Mr. Spindle informs the undersigned that additional discovery is in the offing.

      The undersigned has identified a need for independent investigation, has

requested an investigator through the CJA, and believes pretrial motions may be

necessary.

      It may be that, upon completion of defense investigation and final review of

discovery, a settlement of this case without need of additional pretrial litigation

and/or trial will occur.

      Counsel submits, and the Government agrees, that an additional 90 days may

be necessary in order for this process to run its course.

      The requested postponement is needed in order to permit the completion of

the above-noted tasks and to ensure that Mr. Cadman receives the effective

assistance of counsel and due process of law. In the circumstances, the interests of

justice call for a continuance of the November 18 trial setting, and that need

outweighs the interests of the accused and the public in a speedy trial. 18 U.S.C. §

3161(h)(7).



                                                                                       2
         Case 1:19-cr-03105-MV Document 19 Filed 10/07/19 Page 3 of 5




       The requested continuance is not sought for the purpose of delay, but rather

to ensure that justice is done.

       The grant of the requested continuance, and the completion of the essential

tasks noted above, are needed in order to permit Mr. Cadman to make a fully

informed decision as to whether to plead guilty or take the case to trial, to prepare

for trial, including the filing of motions, in the event a settlement is not reached,

and to ensure that he receives the effective assistance of counsel and due process of

law.

       The Constitution’s guarantee of effective assistance of counsel includes

adequate time to prepare for trial. United States v. Verderame, 51 F.3d 249, 252

(11th Cir. Fla. 1995) (“Implicit in this right to counsel is the notion of adequate

time for counsel to prepare the defense”).

       Effective assistance of counsel requires the evaluation and discussion of

potential pleas. Missouri v. Frye, 566 U.S. 133, 132 S.Ct. 1399 (2012).

       Pursuant to United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009),

additional time for counsel to make a final review discovery, conduct any needed

investigation and/or pursue appropriate motions, and to explore plea options on the

basis of the above, as well as a definitive review of the applicable sentencing

guidelines, is absolutely necessary to Mr. Cadman in order to achieve the fair

administration of justice.



                                                                                        3
         Case 1:19-cr-03105-MV Document 19 Filed 10/07/19 Page 4 of 5




      Given the possibility of a negotiated settlement of this case, a continuance

aimed at avoiding an unnecessary trial and conserving judicial resources serves the

purposes of the Speedy Trial Act. See Connelly v. United States, 2013 WL 530869

(D.N.J. Feb. 11, 2013) (unpublished) (waste of prosecutorial and judicial resources

and delay in the trial of other cases is contrary to objectives underlying the Speedy

Trial Act).

      Pursuant to 18 U.S.C. § 3161(h)(7)(A), undersigned counsel states that the

ends of justice will be served by the granting of the requested continuance.

      Mr. Cadman stipulates that all delay caused by the requested continuance

should be excluded from the computation of his right to a speedy trial pursuant to

18 U.S.C. § 3161(h)(7)(A), as it is in the best interest of both him and the

Government fully and properly to evaluate the case.

      As noted, the Government, per Mr. Spindle, agrees to this motion.

      WHEREFORE, Mr. Cadman moves this Court to continue the November

18, 2019, trial setting for 90 days and to continue the accompanying deadlines for

motions and other pretrial obligations accordingly.


                                              Respectfully Submitted,


                                              Electronically filed 10/07/19

                                              /s/ Jeffrey J. Buckels
                                              Jeffrey J. Buckels

                                                                                     4
         Case 1:19-cr-03105-MV Document 19 Filed 10/07/19 Page 5 of 5




                                            Attorney for Mr. Cadman

                                            2410 Venetian Way SW
                                            Albuquerque NM 87106
                                            (505) 363-4609 Phone
                                            (866) 848-6905 Fax
                                            jeffbuck7@gmail.com



                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was
electronically submitted, on this 7th day of October, 2019, and emailed to opposing
counsel, to wit:

Joseph Spindle, AUSA
P.O. Box 607
Albuquerque NM 87102-3305
(505) 346-7274 Phone
(505) 346-7296 Fax

/s/ Jeffrey J. Buckels




                                                                                 5
